El Juez Asociado Su. del Tobo,
emitió la opinión del tribunal.
La transcripción se radicó en este caso el 8 de marzo de 1915. El 18 del mismo mes la parte apelante solicitó nna prórroga de diez días, que le fue concedida, para presentar su alegato. El 29 de marzo la dicha parte apelante solicitó •otra prórroga de diez días con el mismo propósito, y como la solicitud se hiciera después de vencido el término, la corte, siguiendo la práctica establecida en repetidos casos, la negó, “sin perjuicio de los derechos que puedan asistir a las par-les.”
Así las cosas, el apelante, el 31 de marzo último, presentó -rima moción manifestando que este recurso es de naturaleza análoga al No. 1295 en el cual había presentado un alegato •escrito, y haciendo constar que, por tal motivo, refería este •caso ál indicado No. 1295. Al día siguiente el apelado archivó •una moción pidiendo la desestimación del recurso por falta de alegato, invocando la regla 42 del reglamento de este tri- • bunal y el artículo 303 del Código de Enjuiciamiento Civil. La corte acordó posponer la resolución de la moción del ape-lante de 31 de marzo para cuando se resolviera la moción de desestimación del apelado cuya vista se señaló para el día 12 de abril actual. ■
El día 12 Se celebró la vista y, en la misma fecha, la parte apelante presentó su alegato escrito en apoyo del recurso, *339abandonando así implícitamente sus pretensiones contenidas en su moción de 31 de marzo.
Siendo esas las circunstancias concurrentes, creemos que debemos ejercitar nuestro poder discrecional declarando no baber lugar a la desestimación del recurso, a fin de que éste pueda ser considerado y resnelto en su fondo.
Desestimada la moción del apelante y decla-rada sin lugar la moción del apelado, de-biendo continuar la tramitación del recurso . en la forma procedente.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutcbison.